Citation Nr: 1623629	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-14 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for osteoradionecrosis associated with limitation of temporomandibular articulation as a residual of squamous cell carcinoma of the nasopharynx and cervical lymph nodes. 

3.  Entitlement to an initial rating in excess of 10 percent for numbness of the left lip and dryness of the mouth. 

4.  Entitlement to a compensable rating for otitis media.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) based on disagreement with the initial ratings assigned by this decision for osteoradionecrosis and numbness of the left lip and dryness of the mouth-conditions for which service connection was granted by this decision-and the denial in this decision of service connection for bilateral hearing loss and a compensable rating for otitis media. 

In February 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The claims for increased compensation on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The rating for otitis media contemplates disability due to bilateral hearing loss.  

CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss is legally moot.  38 C.F.R. §§ 4.14, 4.87, Diagnostic Code (DC) 6201 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Concerning the claim for service connection for bilateral hearing loss, this claim will be denied herein as a matter of law, and not based upon consideration of the evidentiary record.  As such, and notwithstanding the provisions above, VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132  (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

Review of the record reveals that service connection is in effect for otitis media.  Disability due to otitis media under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, is rated on the basis of hearing impairment.  38 C.F.R. § 4.87, DC  6201.  As such, a grant of the claim for service connection for bilateral hearing loss on appeal would violate the rule against pyramiding.  See 38 C.F.R. § 4.14  (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) ("the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity.")  

In light of the above, the claim for service connection for bilateral hearing loss is moot, and must be denied as a matter of law.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
ORDER

The claim for service connection for bilateral hearing loss is denied as a matter of  law.  

REMAND

The undersigned finds that additional development is required with respect to the claims for increased ratings on appeal.  

At the February 2016 hearing before the undersigned, the Veteran testified as to increasing disability associated with his service connected osteoradionecrosis (to include worsening pain) and numbness of the left lip and dryness of the mouth (to include numbness spreading to the entire lower lip, speech difficulties, loss of sense of taste, and frequent tongue biting.)  With respect to otitis media, the Veteran alluded to increasing hearing difficulties at the hearing, and the record also reflects a May 2012 statement from an individual who indicated that it is becoming increasingly difficulty for the Veteran to hear her.  

The ratings current assigned for the disabilities at issue are based on findings from July 2009 VA examinations, to include results from audiometric testing completed at that time, and a June 2013 VA dental examination.  A May 2014 VA examination conducted in conjunction with a claim for service connection for ninth cranial nerve impairment-for which service connection was granted by a June 2015 rating decision-reflected some relevant findings with respect to jaw pain and the loss of the sense of taste.  However, such findings have not been considered in a supplemental statement of the case or any other adjudication addressing the claims for increased compensation on appeal, and initial consideration of this evidence by the AOJ has not been waived.  38 C.F.R. § 20.1304(c) (2015)).  Given such facts, and the allegations of worsening symptomatology associated with the disabilities for which increased compensation is requested, the undersigned finds that VA examinations to assess the severity of these disabilities is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional records of treatment he would like considered in connection with his appeal, which records should be sought, to include any records of VA treatment dated since 2013.  

2.  Schedule the Veteran for VA examinations to determine the current severity of his service connected osteoradionecrosis, numbness of the left lip and dryness of the mouth, and otitis media.  The VA electronic record  must be made available to each examiner for review of the Veteran's pertinent medical history.

The examination addressing the severity of the Veteran's otitis media should include audiometric testing to determine the auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech recognition scores.  

Each examiner is specifically requested to describe the functional effects caused by the service connected disability examined.  If any disability on appeal is associated with, or a manifestation of, a separately service connected disability (e.g. ninth cranial nerve impairment), that fact should be noted.  All opinions provided should be supported by a clear rationale.

3.  After completing the above, and any other development as may be indicated, the claims for increased compensation for osteoradionecrosis; numbness of the left lip and dryness of the mouth; and otitis media should be readjudicated based on the entirety of the evidence.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


